EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 10/15/2021.
	Claims 3, 6-7, 9-12, 16-17 and 22 have been amended.  Claims 1-2, 4-5, 13-15 and 18-21 have been canceled.  Accordingly, claims 3, 6-12, 16-17 and 22 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification have been overcome.  

Drawings
The drawings were received on 10/15/2021.  These drawings are approved.


Allowable Subject Matter
2.	The amendment filed on 10/15/2021 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 08/11/2021. Claims 3, 6-12, 16-17 and 22  are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 11: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a second rotor having a second rotor first working portion configured to mesh with the first rotor first working portion and a second rotor second 
	Additionally, the claims are allowed because the prior art of record does not teach the advantages of combining the use of a first shaft fixed for rotation with the first rotor; a second shaft having a shaft diameter and configured to rotationally support the second rotor; wherein the second rotor includes an axially-extending bore having a bore diameter greater than the shaft diameter; wherein the second rotor first working portion axially abuts the second rotor first second working portion so that the screw/fluid machine is provided  to reduce or eliminate the necessity to precisely align rotors circumferentially and improve manufacturability as well as offset compression processes for reducing torque variation, pressure pulsations, noise, and/or vibration, as set forth in the applicants’ specification on page 2, para. [0005] and page 11, para. [0023].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746